Citation Nr: 0401647	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  98-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to April 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which, in pertinent part, denied service connection 
for headaches.  In June 2002, the Board conducted additional 
development, and in June 2003, the Board remanded the case to 
the RO for further procedural development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has a chronic headache disorder which is of 
service origin.


CONCLUSION OF LAW

A chronic headache disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The file shows that by rating decisions dated in September 
1997 and November 1998, the November 1998 statement of the 
case, subsequent supplemental statements of the case, and 
letters dated in September 2002 and June 2003, the veteran 
has been notified of the evidence necessary to substantiate 
his claim and what evidence the VA would obtain.  Quartuccio 
v. Principi 16 Vet. App. 183 (2002).  Relevant medical 
records have been obtained to the extent possible, and VA 
examinations have been conducted.  In light of the favorable 
disposition in this case, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

Factual Background

The veteran served on active duty from June 1980 to April 
1992.  A review of his service medical records shows that on 
medical examination performed in June 1980, the veteran's 
neurologic system was listed as normal.  In a report of 
medical history dated in June 1980, the veteran denied a 
history of frequent or severe headache.  In August 1981, the 
veteran was treated for complaints of a headache for one 
week.  He said his headaches were usually relieved by 
Tylenol, but not today.  The diagnosis was a vascular tension 
headache.  In October 1987, the veteran was hospitalized for 
about two weeks for multiple complaints, including fever, 
cervical lymphadenopathy, night sweats, shaking chills, 
occipital headaches (relieved by Tylenol), rhinorrhea and 
myalgias of the low back.  The discharge diagnosis was 
undifferentiated febrile illness with cervical lymphadenitis.  
On medical examination performed in January 1992, the 
veteran's neurologic system was listed as normal.  

VA medical records reflect that in September 1993, the 
veteran underwent excision of a right post-auricular cyst.

An undated private medical record (apparently from 1996, 
based on the veteran's age at the time) from Clarksville 
Medical Group reflects that the veteran reported having a 
left-sided headache for two years.  Pertinent diagnoses were 
uncontrolled hypertension and chronic headache with a history 
of a sebaceous cyst.

In October 1996, the veteran submitted a claim for service 
connection for headaches.  He related that this condition 
began in 1985.  

A May 1997 VA outpatient treatment record shows that the 
veteran complained of a cyst on the left side of his head; he 
reported difficulty sleeping, headaches, and throbbing.  A 
medical certificate dated on the same day reflects that the 
veteran complained of left-sided head pain.  On examination, 
there was no palpable cyst or abnormality on the left side of 
the scalp or post-auricular area.  The diagnosis was 
temporomandibular joint dysfunction.

By a statement dated in September 1997, the veteran asserted 
that he was hospitalized for headaches for 13 days during 
service.

At an October 1998 VA general medical examination, the 
veteran reported that he had a history of headaches which 
began in 1987 and resolved in 1993.  He said the headaches 
resolved about the time when a post-auricular sebaceous cyst 
was removed.  He said he was treated for headaches during 
service but no etiology was determined.  The pertinent 
diagnosis was history of headaches.

In December 1998, the RO received written arguments and an 
affidavit from the veteran.  The veteran asserted that he had 
migraine headaches and night sweats ever since military 
service.  He stated that the VA examiner did not accurately 
note his symptoms in the recent VA examination report.  He 
reiterated his assertions in an April 1999 Decision Review 
Officer conference.

At a May 1999 VA neurological examination, the veteran 
reported that he had a history of headaches for more than ten 
years.  He said his headaches occurred three or four times 
per month, and he had to take two Tylenol gel tabs twice in 
order for the headaches to go away in four to five hours.  A 
physical examination was unremarkable.  The diagnosis was 
history of headaches for more than ten years.

In October 2001, the Board referred this case to a VA 
physician for a medical opinion regarding the veteran's case.

In a February 2002 memorandum, a VA chief of neurology noted 
that he had reviewed the veteran's medical records.  He 
opined that it was more likely than not that the veteran had 
a headache condition during his military service.  He opined 
that it was as likely as not that the veteran's headaches 
were simple muscle tension headaches, since the veteran's 
complaints at that time did not denote migraine-type 
headaches.  He opined that the veteran's headaches did not 
worsen during military service, and that they were not 
disabling during service.  He concluded, "I believe it is as 
likely as, as is not, that the patient did have onset of 
headaches diagnosis during military service.  However, these 
headaches do not have any disabling feature that may be 
inferred based on these medical records.  Based on available 
information and complaints recorded in regard to these 
headaches, they would be classified as simple tension 
headaches."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

The veteran claims service connection for a headache 
disability which he asserts was incurred during military 
service.  The service medical records reflect occasional 
treatment for headaches, and reflect that he complained of 
headaches as well as many other symptoms when he was 
hospitalized for a febrile illness in October 1987.  His 
neurological system was clinically normal on separation 
medical examination in January 1992. 

Post-service private medical records reflect that the veteran 
was diagnosed with chronic headaches in 1996.  VA outpatient 
treatment records show that he complained of headaches in 
1997.  On VA general medical examination in October 1998, he 
was diagnosed with history of headaches, and on VA 
neurological examination in May 1999, he was diagnosed with 
history of headaches for more than ten years.  In February 
2002, a VA chief of neurology opined that the veteran did 
have onset of "headaches diagnosis" during military 
service.  He diagnosed the veteran's headaches as simple 
tension headaches.

The veteran has been diagnosed with tension headaches during 
and after service.  There appears to be sufficient continuity 
of symptomatology to trace the current headache disorder to 
service.  38 C.F.R. § 3.303(b) (2003).  Applying the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b) (West 2002), the 
Board finds that the veteran now has a chronic headache 
disorder which began in service.  Headaches were incurred in 
service, and service connection is warranted.


ORDER

Service connection for headaches is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



